         Case 17-31327-KRH                          Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09          Desc Main
                                                                    Document      Page 1 of 13
                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                  CHAPTER 13 PLAN - MODIFIED
                                                                    AND RELATED MOTIONS

Name of Debtor(s):                   Michelle Delores Hawkins                                      Case No: 17-31327-KRH

This plan, dated         January 10, 2019            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated            March 16, 2017   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    February 27, 2019 at 11:10 AM
                                 Place of Modified Plan Confirmation Hearing:
                                    701 E. Broad St., Rm 5000, Richmond, VA

                       The Plan provisions modified by this filing are:
                         All sections renumbered to conform to local form plan; 2: Modify Funding of Plan; 4-C: Omit Adequate
                       Protection Payments; 4-D: Omit and Provide for Payment of Secured Claim; 6-A: Provide for Long Term
                       Payment Obligations; 12: Omit Non-Standard Plan Provisions

                       Creditors affected by this modification are:
                           Fortiva, Direct Loan Servicing, Fed Loan Servicing, AES/Suntrust, and University Accounting Service
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                   Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                             Included        Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                   Included        Not included


                                                                               Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
         Case 17-31327-KRH                          Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09                        Desc Main
                                                                    Document      Page 2 of 13
2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $591.14 per month for 22 months, then $785.00 per
        month for 38 months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $                42,835.08   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,851.00 , balance due of the total fee of $ 5,151.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
County of Henrico                             Taxes and certain other debts           423.53                                 7.06
                                                                                                                         60 months
Virginia Dept of Taxation                     Taxes and certain other debts           159.00                                 2.65
                                                                                                                         60 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that

                                                                                  Page 2

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case 17-31327-KRH                          Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09                Desc Main
                                                                    Document      Page 3 of 13
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Central Furniture                            Living Room Set / Dining           5.00                                   Trustee
                                             Room Set / Microwave
Suntrust                                     2015 Nissan Altima 20,000          120.00                                 Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Central Furniture                        Living Room Set / Dining              1,113.43                   4.75%              55.36
                                         Room Set / Microwave                                                             21months
Suntrust                                 2015 Nissan Altima 20,000             22,523.84                  4.75%              422.48
                                         miles                                                                            60months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 5 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                                                                          Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
        Case 17-31327-KRH                          Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09                        Desc Main
                                                                   Document      Page 4 of 13
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
AES/Suntrust                            Student Loan -                   0.00              0.00          0%              0months
                                        Notice Only - $821.0
Direct Loan Servicing                   Student Loan -                   0.00              0.00          0%              0months
                                        Notice Only -
                                        $198.00
Fed Loan Servicing                      Student Loan -                   0.00              0.00          0%              0months
                                        Notice Only - $
                                        56,366.00
MoneyMax Title Loans                    2004 Kia Optima                  0.00              0.00          0%              0months
                                        157,000 miles
                                        Inoperable
Seterus Inc,                            5907 Amherst Street              806.00            0.00          0%              0months
                                        Henrico, VA 23231
                                        Henrico County
                                        Primary Residence
                                        Parcel ID:
                                        806-709-2233
University Accounting                   Student Loan -                   0.00              0.00          0%              0months
Service                                 Notice Only - $
                                        7,506.97
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.

Creditor                                    Type of Contract                      Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                         Arrears


                                                                                      Page 4

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 17-31327-KRH                          Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09               Desc Main
                                                                     Document      Page 5 of 13
Creditor                                      Type of Contract               Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                      Arrears
Seterus Inc,                                  Agreement,Contract -                             0.00                       0months
                                              Loan Modification
                                              Agreement - Assume
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis          Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




                                                                                Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 17-31327-KRH                         Doc 44           Filed 01/10/19 Entered 01/10/19 08:53:09                   Desc Main
                                                                   Document      Page 6 of 13
Dated:      January 10, 2019

/s/ Michelle Delores Hawkins                                                                      /s/ Daniel J. Webster
Michelle Delores Hawkins                                                                          Daniel J. Webster 92593
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      January 10, 2019            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Daniel J. Webster
                                                                                                  Daniel J. Webster 92593
                                                                                                  Signature

                                                                                                  P. O. Box 11588
                                                                                                  Richmond, VA 23230
                                                                                                  Address

                                                                                                  (804) 358-9900
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         January 10, 2019              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Daniel J. Webster
                                                                                                  Daniel J. Webster 92593




                                                                                  Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 17-31327-KRH                    Doc 44    Filed 01/10/19 Entered 01/10/19 08:53:09                                 Desc Main
                                                           Document      Page 7 of 13


Fill in this information to identify your case:

Debtor 1                      Michelle Delores Hawkins

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               17-31327-KRH                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:
                                                                                                                    1/08/2019
Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Business Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Virginia Commonwealth Univ

       Occupation may include student        Employer's address
                                                                   PO Box 842511
       or homemaker, if it applies.
                                                                   Richmond, VA 23284

                                             How long employed there?         Since 10/2002

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         4,290.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      4,290.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 17-31327-KRH               Doc 44        Filed 01/10/19 Entered 01/10/19 08:53:09                                 Desc Main
                                                        Document      Page 8 of 13

Debtor 1    Michelle Delores Hawkins                                                              Case number (if known)    17-31327-KRH


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      4,290.00       $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        807.02       $               N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $               N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $        214.58       $               N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $               N/A
      5e.   Insurance                                                                      5e.        $        257.00       $               N/A
      5f.   Domestic support obligations                                                   5f.        $          0.00       $               N/A
      5g.   Union dues                                                                     5g.        $          0.00       $               N/A
      5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,278.60       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,011.40       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.        $              0.00   $               N/A
      8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                               Federal and State Tax Refunds
      8h.   Other monthly income. Specify:     Amortized                                   8h.+ $              123.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            123.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,134.40 + $           N/A = $          3,134.40
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         3,134.40
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
       Case 17-31327-KRH                      Doc 44          Filed 01/10/19 Entered 01/10/19 08:53:09                                   Desc Main
                                                             Document      Page 9 of 13


Fill in this information to identify your case:

Debtor 1                 Michelle Delores Hawkins                                                          Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:
                                                                                                                     1/08/2019
United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           17-31327-KRH
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               618.68

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 17-31327-KRH                      Doc 44        Filed 01/10/19 Entered 01/10/19 08:53:09                                        Desc Main
                                                           Document     Page 10 of 13

Debtor 1     Michelle Delores Hawkins                                                                  Case number (if known)      17-31327-KRH

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 125.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  65.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 280.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                  25.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                  50.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                  20.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   52.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   76.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  13.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expenses                                              21. +$                                                 24.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,348.68
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,348.68
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,134.40
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,348.68

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 785.72

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Label Matrix forCase
                  local 17-31327-KRH
                        noticing       Doc 44    Filed
                                           BlueChip      01/10/19
                                                    Financial           Entered 01/10/19 08:53:09
                                                              d/b/a Spotloan                            Desc Main
                                                                                         United States Bankruptcy Court
0422-3                                         Document          Page
                                           c/o Lauren Friend McKelvey    11  of 13       701 East Broad Street
Case 17-31327-KRH                            Odin, Feldman & Pittleman, PC                  Richmond, VA 23219-1888
Eastern District of Virginia                 1775 Wiehe Ave., Suite 400
Richmond                                     Reston, VA 20190-5159
Wed Jan 9 10:34:53 EST 2019
AES/Suntrust                                 Ballato Law Firm, PC                           Benjamin Seeman, D.O., LLC
P.O. Box 2461                                203 East Cary Street                           6900 Forest Ave
Harrisburg, PA 17105-2461                    Suite 226                                      Suite 310
                                             Richmond, VA 23219-3798                        Richmond, VA 23230-1730


Blue Pine Lending                            Bon Secours Sleep Disorder Ctr                 COUNTY OF HENRICO, VIRGINIA
3051 Sand Lake Road                          PO Box 843356                                  ANDREW R. NEWBY, ASST. COUNTY ATTORNEY
Crandon, WI 54520-8815                       Boston, MA 02284-3356                          P. O. BOX 90775
                                                                                            HENRICO, VIRGINIA 23273-0775


Capital One Bank USA NA                      CashNet USA                                    Central Furniture
P.O. Box 30281                               175 West Jackson                               3700 Mechanicsville Tpk.
Salt Lake City, UT 84130-0281                Suite 1000                                     Richmond, VA 23223-1332
                                             Chicago, IL 60604-2863


Central Furniture Company, Inc.              City of Richmond City Hall                     City of Richmond - Finance
3700 Mechanicsville Pk.                      Room 109 Delinquent Taxes                      Collections Division
Richmond, VA 23223-1332                      900 East Broad Street                          PO Box 26505
                                             Richmond VA 23219-1907                         Richmond, VA 23261-6505


Comenity Bank/ASHSTWRT                       Comenity Bank/NWYRK&Co                         Comenity Bank/Torrid
P.O. Box 18289                               PO Box 182789                                  PO Box 182789
Columbus, OH 43218-2789                      Columbus, OH 43218-2789                        Columbus, OH 43218-2789



Comenity bank/VCTRSSEC                       County of Henrico                              County of Henrico
P.O. Box 182789                              Public Utilities                               Treasury Division
Columbus, OH 43218-2789                      P.O. Box 90775                                 P.O. Box 90775
                                             Henrico, VA 23273-0775                         Henrico, VA 23273-0775


Department Stores National Bank              Direct Loan Servicing                          (p)DOMINION VIRGINIA POWER
c/o Quantum3 Group LLC                       RE: Bankruptcy                                 PO BOX 26666
PO Box 657                                   PO Box 5609                                    18TH FLOOR
Kirkland, WA 98083-0657                      Greenville, TX 75403-5609                      RICHMOND VA 23261-6666


Fed Loan Servicing                           First Bank of Delaware                         Fortiva
P.O. Box 69184                               Tribute Mastercard                             P.O. Box 105555
Harrisburg, PA 17106-9184                    PO Box 136                                     Atlanta, GA 30348-5555
                                             Newark, NJ 07101-0136


GreenArrow Loans                             Grove Avenue Family Dentistry                  Harrell & Chambliss, LLP
PO Box 170                                   Re: Bankruptcy                                 707 East Main Street, Ste 1000
Finley, CA 95435-0170                        4315 Grove Avenue                              PO BOX 518
                                             Richmond, VA 23221-1801                        Richmond, VA 23218-0518
               Case 17-31327-KRH
Lending Club Corporation                Doc 44    Filed 01/10/19 Entered 01/10/19 08:53:09
                                            MCV HOSPITAL                          MCV Physicians Desc
                                                                                                 Billing Main
                                                                                                         Office
470 Convention Way                              Document
                                            P O BOX 980462    Page 12 of 13       RE: Bankruptcy
Redwood City, CA 94063-0000                  RICHMOND, VA 23298-0462                   PO Box 91747
                                                                                       Richmond, VA 23291-1747


Macy’s/DSNB                                  Medical Services of America               MoneyMax Title Loans
P.O. Box 8218                                PO Box 890412                             7605 W. Broad Street
Mason, OH 45040-8218                         Charlotte, NC 28289-0412                  Henrico, VA 23294-3609



Montgomery Ward                              Montgomery Wards                          Office of the US Trustee
c/o Creditors Bankruptcy Service             1112 7th Ave                              701 E. Broad Street
P.O. Box 800849                              Monroe, WI 53566-1364                     Room 4304
Dallas, TX 75380-0849                                                                  Richmond, VA 23219-1885


Opportunity Financial                        PRESTIGE FINANCIAL SERVICES               Parking Enforcement - Richmond
11 E. Adams St.                              PO BOX 26707                              PO Box 26505
Suite 501                                    SALT LAKE CITY, UT 84126-0707             Richmond, VA 23261-6505
Chicago, IL 60603-6333


Parrish and Lebar                            Paypal Credit                             (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Re:                                          PO Box 105658                             PO BOX 41067
5 East Franklin Street                       Atlanta, GA 30348-5658                    NORFOLK VA 23541-1067
Richmond, VA 23219-2105


Prestige Financial Service                   Seterus Inc,                              Seterus, Inc. as the Authorized Subservicer
1420 south 500 West                          8501 IBM Dr                               for Federal Nat’l. Mgt. Corp.
Salt Lake City, UT 84115-5149                Bldg 201, Services Inc                    c/o Seteurs, Inc.
                                             Charlotte, NC 28262-4333                  P.O. Box 1047
                                                                                       Hartford, CT 06143-1047

Seterus, Inc. as the authorized              Seventh Avenue                            Seventh Avenue
subservicer for Fed. Nat. Mtg. Assoc.        Attn: Bankruptcy                          c/o Creditors Bankruptcy Service
PO Box 1047                                  1112 7th Avenue                           P.O. Box 800849
Hartford, CT 06143-1047                      Monroe, WI 53566-1364                     Dallas, TX 75380-0849


Southgate Financial                          Spot Loan                                 Spotloan
PO Box 103                                   by American InfoSource LP as agent        RE: Bankruptcy
Culpeper, VA 22701-0103                      PO Box 248838                             P.O. Box 927
                                             Oklahoma City, OK 73124-8838              Palatine, IL 60078-0927


Sprint                                       SunTrust Bank                             Suntrust
Attn: Bankruptcy Dept                        Attn: Support Services                    1001 Semmes Avenue
12502 Sprint                                 P.O. Box 85092                            Richmond, VA 23224-2245
Reston, VA 20196-0001                        Richmond, VA 23286-0001


Suntrust Bank                                TNBTGTVISA                                U.S. Attorney
RE: Bankruptcy                               Mail Stop 2BD                             SunTrust Building
P.O. Box 791144                              Minneapolis, MN 55440-0000                919 East Main Street, Suite 1900
Baltimore, MD 21279-1144                                                               Richmond, VA 23219-4622
U.S. DepartmentCase    17-31327-KRH
                of Education                    Doc 44    Filed
                                                    University    01/10/19
                                                               Accounting ServiceEntered 01/10/19 08:53:09       Desc Main
                                                                                                  VCU Health System
c/o FedLoan Servicing                                   Document
                                                    P.O. Box 15283        Page    13 of 13        PO Box 980462
P.O. Box 69184                                       Wilmington, DE 19850-5283                            Richmond, VA 23298-0462
Harrisburg, PA 17106-9184


Verizon                                              Verizon                                              Virginia Dept of Taxation
500 Technology Drive                                 by American InfoSource LP as agent                   P.O. Box 2156
Suite 550                                            4515 N Santa Fe Ave                                  Richmond, VA 23218-2156
Saint Charles, MO 63304-2225                         Oklahoma City, OK 73118-7901


WEBBANK/Fingerhut                                    Wells Fargo Bank, N.A.                               Wells Fargo Card Services
6250 Ridgewood Road                                  Wells Fargo Card Services                            P.O. Box 14517
Saint Cloud, MN 56303-0820                           PO Box 10438, MAC F8235-02F                          Des Moines, IA 50306-3517
                                                     Des Moines, IA 50306-0438


Zoca Loans dba Rosebud Lending                       Daniel James Webster                                 Laura Taylor Alridge
PO Box 1147                                          Boleman Law Firm                                     Boleman Law Firm, P.C.
27565 Research Park Drive                            PO Box 11588                                         P.O. Box 11588
Mission, SD 57555-1147                               Richmond, VA 23230-1588                              Richmond, VA 23230-1588


Mark C. Leffler                                      Michelle Delores Hawkins                             Stephen F. Relyea
Boleman Law Firm, P.C.                               PO Box 38233                                         Boleman Law Firm, P.C.
P.O. Box 11588                                       Henrico, VA 23231-0433                               PO Box 11588
Richmond, VA 23230-1588                                                                                   Richmond, VA 23230-1588


Suzanne E. Wade
P.O. Box 1780
Richmond, VA 23218-1780




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dominion Virginia Power                              Portfolio Recovery Associates, LLC
PO Box 26543                                         POB 41067
Richmond, VA 23290-0001                              Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Seterus, Inc. as the authorized subservice        (du)Seterus, Inc. as the Authorized Subservic        End of Label Matrix
                                                                                                          Mailable recipients    75
                                                                                                          Bypassed recipients     2
                                                                                                          Total                  77
